DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 15/391,304 filed on 12/27/2016, which is now Patent 10,172,635, which is a CON of 14/230,027 filed on 03/31/2014, which is now Patent 9,549,750 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 5-20 directed to Group I, which is non-elected without traverse over the phone on 03/17/2021 with Christina Sperry.  Accordingly, claims 5-20 have been cancelled.
The application has been amended as follows: 
Claims 5-20 cancelled.
Allowable Subject Matter
Claims 21-24 allowed.
The following is an examiner’s statement of reasons for allowance: In regards to base claim 21, the prior art fails to disclose, in combination with other limitations of the claim, a surgical device comprises first and second gears, a first actuator actuate to 
The prior art US 7,942,895 to Jinno et al. discloses working mechanical device and manipulator, US 2006/0219065 to Jinno et al. discloses manipulator, US 2003/0100892 to Morley et al. discloses roll-pitch-roll surgical tool having gears and actuators for actuate the jaws/end effector but fail to anticipate or make obvious the applicant claimed invention having gears and actuators as claimed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG SON H DANG/Primary Examiner, Art Unit 3771